Case 1:18-cv-00145-.]KB Document 46 Filed 12/20/18 Page 1 of 11

IN THE UNI'I`ED STATES DIS'I`RICT COURT
FOR THE DISTRICT OF MARYLAND

k

CHELSEA C. ELINE et al., *
Plaintil`fs "
v. * CIV]L NO. JKB-18-0145
TOWN OF OCEAN CITY, Md., *
Defendant "
a a a s s g k a a s a a

MEMORANDUM AND ORDER

I. Background

On December 7, 2018, the Court held a hearing on Plaintiffs’ motion for preliminary
injunctive relief (ECF No. 21)_ Both Plaintiff`s1 and the Defendant Were represented by counsel
and presented evidence and arguments in support of their respective positions Plaintiff`s, all of
whom are females, argue they have a “legal right to be bare-chested, in public, in the same places
that men are permitted to be bare~chested, for purposes other than breastfeeding.” (Mot. Prelim.
Inj. Supp. Mem. l, ECF No. 22.) From that contention, Plaintiffs further argue the Town of
Ocean City, Maryland (“Ocean City”), has denied them equal protection of the law by enacting
and enforcing Emergency Ordinance 2017-10, which bans “female bare-chestedness in‘public
While permitting male bare-chestedness.” (]d) Plaintiffs thus assert violation of their rights
under the Fourteenth Amendment to the United States Constitution and its counterpart in the

Maryland Declaration of Rights, Article 46.

 

1 Plaintiffs are Chelsea C. Eline, Megan A. Bryant, Rose R. MacGregor, Christine E. Coleman, and Angela
A. Urban.

Case 1:18-cv-00145-.]KB Document 46 Filed 12/20/18 Page 2 of 11

II. Standard for Preliminarj) Injunctive Reh`ef
In Wl'nter v. Natum! Resources Defense Council, Inc., 555 U.S. 7 (2008), the Supreme
Court set forth the following standard for preliminary injunctive relief:

A plaintiff seeking a preliminary injunction must establish that [she] is
likely to succeed on the merits, that [she] is likely to suffer irreparable harm in the
absence of preliminary relief, that the balance of equities tips in [her] favor, and
that an injunction is in the public interest.

]d. at 20. Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear
showing that the plaintiff is entitled to such relief.” Id. at 22. Courts are called upon to balance
a plaintiffs claims of injury against the burdens to be imposed upon the defendant, and they
must “pay particular regard for the public consequences in employing the extraordinary remedy

of injunction.” fci at 24_

III. Texr of the Ordinance
Sec. 58-191. - Legislative findings

(a) There is no constitutional right for an individual to appear in public nude or in
a state of nudity. It does not implicate either the First Amendment to the United
States Constitution, the right to privacy, or a protected liberty interest. It lacks
any communicated value that might call for First Amendment protection Nor
does it implicate the right of privacy or the right to be alone: one does not have
right to impose one’s lifestyle on others who have an equal right to be left alone.

(b) Whatever personal right one has to be nude or in a state of nudity, that right
becomes subject to government interest and regulation when one seeks to exercise
lit in public. ' '

(c) A gender-based distinction challenged under the equal protection clause of the
United States Constitution is gauged by an important governmental interest that is
substantially accomplished by the challenged discriminatory means.

(d) Protecting the public sensibilities is an important governmental interest based
on an indisputable difference between the sexes. Further, a prohibition against
females baring their breasts in public, although not offensive to everyone, is still
seen by society as unpalatable.

 

. CaSe 1:18-cv-00145-.]KB Document 46 Filed 12/20/18 Page 3 of 11

(e) The equal protection clause does not demand that things that are different in
fact be treated the same in law, nor that a government pretend there are no
physiological differences between men and womenl

(Ord. NO. 2017-10, 6-10-2017)

Sec. 58-192. - Definitions.

Nude, or a State of nudity means the showing of the human male or female
genitals, pubic area, vulva, anus, or anal cleft with less than a full opaque
covering, the showing of the female breast with less than a fully opaque covering
of any part of the nipple, or_ the showing of the covered male genitals in a
discernibly turgid State.

Specifl'ed anatomical areas means:

(l) The human male genitals in a discernibly turgid state, even if completely and
opaquer covered; or

(2) Less than completely and opaquer covered human genitals, pubic region,
anal cleft, or a female breast below a point immediately above the top of the

areola.

(Ord. No. 2017-10, 6-10-2017)

Sec. 58-193. -Violations.
It shall be unlawful for any person to be on the beach, boardwalk, public parks,
parking lots, streets, avenues, alleys or any other public place with the person’s

specified anatomical areas nude or in a state of nudity.

(Ord. No. 2017-10, 6-10-2017)

Sec. 58-194. - Penalties.

Any person who is found to he in any violation of this article shall be deemed to
be guilty of a municipal infraction and be subject to a fine of up to $1,000.00.

(ord. No. 2017-10, 6-10_2017)

 

Case 1:18-cv-00145-.]KB Document 46 Filed 12/20/18 Page 4 of 11

IVZ Analysis

In a case challenging a legislative enactment as a violation of the Equal Protection Clause
of the Fourteenth Amendment to the United States Constitution, a classification based on gender
must survive heightened scrutiny in order to pass constitutional muster. Goulart v. Meadows,
345 F.3d 239, 260 (4th Cir. 2003). The burden of justification for the classification rests upon
the governmental defendant United States v. Virginia, 518 U.S. 515, 533 (1996). Thus, in the
instant case, Ocean City “must show at least that the [challenged] classification serves important
governmental objectives and that the discriminatory means employed are substantially related to
the achievement of those objectives.” Id (alteration in original) (internal quotation marks
omitted). See also City of Cleburne, Texas v. Cleburne Living Cir., 473 U.S. 432, 441 fl985)
(“A gender classification fails unless it is substantially related to a sufficiently important
governmental`interest.”)_

The Ocean City ordinance at issue, codified as sections 58-191_194, sets forth various
legislative findings, including, “Protecting the public sensibilities is an important governmental
interest based on an indisputable difference between the sexes. Further, a prohibition against
females baring their breasts in public, although not offensive to everyone, is still seen by society
as unpalatable.” 2 Sec. 58-19l(d). In keeping with that finding, the ordinance prohibits public
nudity, defined in part as “[l]ess than [a] completely and opaquely covered . . . female breast
below a point immediately above the top of the areola.” Sec. 58-192(2).

The Court discerns no material difference between the Ocean City ordinance and the

quite similar law at issue in Um`ted States v. Biocic, 928 F.2d 112 (4th Cir. l99l). In that case,

 

2 The Court interprets this second quoted sentence as meaning the act of females baring their breasts in
public, although not offensive to everyone, is still seen by society as unpalatable, rather than meaning the
prohibition of the act is unpalatable. This interpretation is consistent with the wording of the ordinance’s
prohibition of public nudity.

4

Case 1:18-cv-00145-.]KB Document 46 Filed 12/20/18 Page 5 of 11

the plaintiff claimed a denial of equal protection after she had been cited for violating a United
States Fish and Wildlife regulation that prohibited, on any national wildlife refuge, any act of
indecency as defined by State or local law. The particular law at issue was § 93 of the
Accomack County, Virginia, Code, which prohibited public nudity, defined in part as “the
showing of the female breast with less than a fully opaque covering on any portion thereof below
the top of the nipple.” 928 F.2d at 113. The Court found no constitutional violation by
enforcement of the code section With regard to equal protection, the Court assumed without
deciding “that a distinction based upon anatomical differences between male and female is
gender-based for equal protection analysis purposes,” but then went on to decide “that the
distinction . . . is one that is substantially related to an important governmental interest, hence
does not deny. equal protection.” fci at llS. The Court identified the important governmental
interest as “protecting the moral sensibilities of that substantial segment of society that still does
not want to be exposed willy-nilly to public displays of various portions of their fellow -citizens’
anatomies that traditionally in this society have been regarded as erogenous zones. These still
include (whether justifiably or not in the eyes of all) the female, but not the male, breast.”' Id. at
115-16.

Other cases have been in accord with the Br`ocic decision See, e.g, Free the Nrpple -
Springj'ield Residents Promotr'on Equality v. City of Sprz'ngfield, Missourz', Case No. 15-3467-
CV~S-BP, 2017 WL 6815041 (W.D. Mo. Oct. 4, 2017); Book v. City of Daytona Beach, Florida,
Case No. 6:08-cv-1180-Or1-28DAB, 2009 WL 3720932 (M.D. Fla. Nov. 5, 2009); C.T. it
Irzdicma, 939 N.E.Zd 626 (Ind. Ct. App. 2010); City ofBowling Green v. Bourne, Case No. WD-

07-007, 2007 WL 3120191 (Ohio 'Ct_ App. Oct. 26, 2007); Frandsen v. County OfBrevard, 800

 

Case 1:18-cv-00145-.]KB Document 46 Filed 12/20/18 Page 6 of 11

So. 2d 757 (Fla. Dist. Ct. App. 2001); New Jersey v. Vogt, 775 A.2d 551 (N.J. Super. Ct. App.
Div, 2001).

7Plaintiffs cite one court decision from the District of` Colorado that reached an opposite
conclusion See Free the szple_Fort Collins v. City ofFort Colll'ns, Colorado, 237 F. Supp.
3d 1126 (D. Colo. 2017). That case is currently on appeal to the Tenth Circuit, No. 17-1103.
Whatever the outcome in that decision, it does not bind this Court, Instead, this Court must
respect Biocz`c as stating the law in the Fourth Circuit.

The same public sensibilities noted in Bz`ocz`c underlie the Ocean City ordinance At the
hearing, the Court allowed the parties to present evidence as to whether the ordinance accurately
reflects the sensibilities of the citizens of and visitors to Ocean City. Because Ocean City has the
burden of justification for its ordinance, it went first in the presentation of evidence'. Ocean City
presented three witnesses who testified about public sensibilities

The first witness was Ocean City Mayor Richard Meehan who started living in Ocean
j City in 1971. _He is a real estate agent. In 1985, he was elected to the City Council. Meehan
became the Mayor in 2006 and has been elected to fill that office at least six times since 2006.
He was most recently reelected in 2018 on a platform to support Ocean City’s “family values”; if
someone asked him during the campaign before the 2018 election about the ordinance, he said he
supported it.

Meehan testified that policies are determined for Ocean City through the Council’s
passing of ordinances that are consistent with the views of the electorate On a daily basis,
Meehan indicated he makes himself as accessible as possible to enable him to determine the
public’s views He encounters people wherever he goes in the city and engages in conversation

with them; additionally, he responds to telephone calls and email messages Also, he attends

6

Case 1:18-cv-00145-.]KB Document 46 Filed 12/20/18 Page 7 of 11

various meetings, including Council meetings and meetings of the Tourism Commission, among
others The Council meetings on the first and third Mondays of the month are recorded and
made available on Ocean City’s website. Members of the public are free to express themselves
atc the Council meetings by signing up for a time slot and speaking to the Council. In addition,
the Council has public work sessions on the second and fourth Tuesdays of the month. Meeting
announcements are made on the website and are sent to the media and anyone who signs up to
receive the announcements Meehan said he participates in the Council’s discussions regarding
proposed ordinances, but does not have a vote; he can, however, veto any ordinance passed
Meehan said he attends other events such as meetings of the Chamber of Commerce and the
Hotel-Motel-Restaurant group

He said that, for a number of years, Ocean City has positioned itself as a family vacation
destination and has marketed itself accordingly Meehan said that tourism surveys of visitors to
Ocean City overwhelmingly support its goal of being a “family-friendly” vacation destination
In consequence of that fact, the city’s primary focus is on the twin goals of public safety and
promotion of tourism. Meehan said he first became aware of the instant controversy because of
an inquiry to the Ocean City Beach Patrol by a female who wanted to know what would happen
if she went topless on the beach. The Worcester County State’s Attorney then requested an
opinion from the Maryland Attorney General as to the lawfulness of not allowing female
_toplessness in Ocean City.

The inquiry became a subject of public discussion in May and June 2017 through reports
in the news media as well as communications on social media. Meehan testified that people who
contacted the city government were upset and concerned and said they would not return to Ocean

City if female toplessness were allowed He said the issue was marked by the passion of those

7

 

Case 1:18;cv-00145-JKB Document 46 Filed 12/20/18 Page 8 of 11

who were concerned about whether to keep their Ocean City properties or even to visit Ocean
City. In response to the controversy, Ocean City issued a statement on its website on June 9,
2017, that “the Town of Ocean City is not a topless beach and will not become a topless beach.”
(Def.’s Resp., Attachment l, ECF No. 27-3.) At that point, the city indicated it was “still
anxiously awaiting” the requested opinion of the Attorney General. (Iol) On lone 10, 2017, the
seven-member Council went ahead and passed the subject ordinance on an emergency basis to
let the public know what Ocean City’s official stance was The vote was unanimous The
Council deemed enactment of the ordinance an emergency because of the need to take immediate
action in response to public outcry, Meehan indicated that the emails he received about the issue
far exceeded those relating to any prior issue in Ocean City. Although he received many
complaints about the potential for female toplessness before the ordinance was passed, he has
received no complaint about the ordinance since its passage3

The next witness to testify on Ocean City’s behalf regarding public sensibilities was
Mary Knight, a twenty-two-year resident of the city and a member of its City Council for the
past twelve years She has served as chairperson of the Tourism Commission for eight years. In
the Spring of 2017, constituents tourists, and nonresident taxpayers expressed concerns about

the possibility that Ocean City would allow female toplessness in public. The concerns were

 

3 On lune 14, 2017, counsel to the Maryland General Assembly and chief counsel of the Opinions and Advice
Division of the Maryland Office of the Attorney General issued their opinion that “Maryland courts would hold that
prohibiting women from exposing their breasts in public while allowing men to do so under the same circumstances
does not violate the federal or State Constitution.” (MOAG Op., Def.’s Opp’n Ex. A, Attachment 3, ECF No. 27-5.)
They concluded that such a prohibition would survive both the intermediate scrutiny of the federal Equal Protection
Clause as well as the strict scrutiny of Maryland’s Equal Rights Amendment if challenged in Maryland’s courts
(Id.) The opinion was qualiiied by the authors’ note that their advice “should not be read to call into question a
mother’s right to breast-feed her child in public as the General Assembly has specifically recognized a woman’s
right to do so.” (Id. n.l.) The authors also encouraged law enforcement officials to consider “context when
exercising their enforcement discretion” and to apply Maryland_’s indecency laws “no more broadly than public
sensibilities require.”

Case 1:18-cv-00145-.]KB Document 46 Filed 12/20/18 Page 9 of 11

expressed to her when she was out in public and also by email and telephone calls No one
expressed to her a desire for allowance of female toplessness in Ocean City’s public spaces 'She
testified that the ordinance reflects the public sensibilities of people, both those in town and those
who visit from out of town

The final witness presented by Ocean City about public sensibilities was Melanie Pursel,
who is president and chief executive officer of the Ocean City Chamber of Commerce. She said
that the Chamber of Commerce maintains a visitor center. She said the Chamber also receives
telephone calls and emails. In May and June of 2017, she described the negative reaction to the
question of female toplessness as a public outcry. In a two-day period before passage of the
ordinance, the Chamber received 150 telephone calls and email messages against allowance of
female toplessness in 'Ocean City. She said that she forwarded all email messages to lessica
Waters, Ocean City’s Director of Communications.

Plaintiffs did not testify, choosing instead to rely upon an expert witness Debby
Herbenick, who has a doctoral degree and serves as a professor in the Indiana University School
of Public Health. Her particular areas of interest are sexual health and gender issues She has
special expertise in measurement and can evaluate research papers for trustworthiness and
credibility Herbenick indicated that eleven or twelve nationwide studies have been conducted in
the area of human sexuality, and she has been involved in nearly all of those studies The studies
have included general population sensibilities of thousands of Americans. She conceded she had
not performed any studies regarding the specific sensibilities of Ocean City residents or visitors,
and she has rio demographic data as to visitors to _Ocean City. Accordingly, a foundational issue
existed as to her opinion on the question at hand, but the Court allowed her testimony,

nonetheless She testified that the similarity between the female breast and male breast is not

9

 

Case 1:18-cv-OOl45-.]KB Document 46 Filed 12/20/18 Page 10 of 11

reflected in the ordinance, She also opined that public sensibilities were not accurately reflected
in the ordinance based upon her review of approximately one_thousand pictures of people on the
beach in Ocean City, apparently posted on social media, showing exposure of various portions of
breasts although she acknowledged that none of the pictures clearly showed a female areola or
nipple. Besides looking at the pictures Herbenick also said she based her opinion on her review
of peer-reviewed studies n

The Court does not find Dr. Herbenick’s opinion persuasive More important, it is not
strictly relevant to the issue atl hand. lnstead of her testifying as to what Ocean City’s citizens’
public sensibilities are, she testified as to what she thought they should be.

Plaintiffs did not muster any evidence to show that Ocean City’s citizens shared their
view that women should be able to be bare-chested in public places as men are. Plaintiffs argued
the ordinance was flawed because no measurement to show the public’s sensibility is reflected in
the ordinance Public sensibilities or “moral sensibilities,” the factors identified by the Bi'ocic
opinion, are inherently somewhat impressionistic. That does not mean they cannot be measured,
but assessment of public sensibilities does not require precise scientific sampling The question
is more whether Ocean City’s witnesses by virtue of their roles and positions are equipped to
“take the pulse” of the community and its visitors and the Court finds they are. They are,
therefore, accredited as accurate barometers of public Sensibilities in Ocean City, lt is a part of
our democratic culture that elected representatives can, and do, speak for the public, Here, the
Council members and the Mayor are representative of their community’s views and aspirations
The Mayor and the Council member that testified demonstrated that they are well-informed_
that they are “in touch” with the community they represent By adopting the subject ordinance

unanimously, the elected representatives have expressed the referenced views and aspirations of

10

Case 1:18-cv-OOl45-.]KB Document 46 Filed 12/20/18 Page 11 of 11

the community Through this evidence, Ocean City has shown its ordinance is substantially
related to an important governmental objective the protection of public sensibilities “Equal
protection” has not been denied here because any gender discrimination implicit in the subject
ordinance is substantially related to an important governmental interest

One additional thing deserves mention: Biocic recognized that “public morals are not
static,” 928 F.Zd at 116 n.4, implying that they can and do change over time Although Plaintiffs
believe public sensibilities have changed to the point of ready acceptance by the public of bare-
breasted females in public_other than for breastfeeding infants they failed to counter the quite
convincing evidence presented by Ocean City to the contrary That does not mean that public
sensibilities recognized today will always be regarded as appropriate but, for now, the Court has
seen no evidence that the public sensibilities are not what Ocean City’s representatives say they
are in the ordinance

Consequently, Plaintiffs have not shown they are likely to succeed on the merits of this
case and, therefore, they are not entitled to the extraordinary remedy of preliminary injunctive
relief Accordingly, the Court DENlES Plaintiffs’ Motion for Preliminary Injunction (ECF

No. 21)_

DATED this 'Z»O day Of December, acts
Bv rita Couer

James K. Bredar
Chief` Judge

 

ll

